 

EXECUTION COPY

 

Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

AMERIPATH, INC.,

 

ST. LUKE’S PATHOLOGY ASSOCIATES, INC.

 

AND

 

KENNETH R. WATSON, D.O.

R. SCOTT STROBACH, M.D.

MICHAEL C. MORGAN, M.D.

JOHN R. DOBSON, III, M.D.

R. SCOTT STROBACH RECOVABLE LIVING TRUST

 

DATED NOVEMBER 1, 2004

 



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of November 1, 2004 by and
among AmeriPath, Inc., a Delaware corporation, or its permitted assigns
(“AmeriPath”), St. Luke’s Pathology Associates, Inc., a Missouri corporation
(the “Practice”) and Kenneth R. Watson, D.O., a resident of the State of
Missouri (“Watson”), R. Scott Strobach, M.D., a resident of the State of
Missouri (“RSS”), R. Scott Strobach Revocable Living Trust dated August 19, 1992
(“Strobach Trust”, and together with RSS, “Strobach”) ,Michael C. Morgan, M.D.,
a resident of the State of Missouri (‘Morgan”) and John R. Dobson, III, M.D., a
resident of the State of Missouri (“Dobson”).

 

WHEREAS, Watson, Strobach, Morgan and Dobson (each a “Seller”, and collectively,
the “Sellers”) own all of the issued and outstanding shares of capital stock of
the Practice (the “Shares”), it being understood that Shares held by Strobach
are in the name of the Strobach Trust;

 

WHEREAS, pursuant to this Agreement, Sellers shall sell and transfer to
AmeriPath, and AmeriPath shall acquire from the Sellers, the Shares, all upon
the terms and subject to the conditions set forth herein;

 

WHEREAS, simultaneously with the execution hereof (i) the Sellers have each
entered into a Termination and Release Agreement in the form attached hereto as
Exhibit A (the “Termination and Release Agreement”) with the Practice under
which the Sellers and the Practice terminated all prior agreements among them
(including any employment agreements) and the Sellers released the Practice from
all liability with respect thereto and (ii) each Seller entered into an
employment agreement with the Practice in substantially the form attached hereto
as Exhibit B (the “Employment Agreements”);

 

WHEREAS, concurrently with the execution of this Agreement, the Practice has
entered into three separate Pathology Services Agreements (each a “Pathology
Services Agreement” and together, the “Pathology Services Agreements”) with
Saint Luke’s Hospital of Kansas City, Inc. (“SLH”), Saint Luke’s South Hospital,
Inc. (“SL South”) and Saint Luke’s Eastland Hospital, Inc. (“SL Eastland”);

 

WHEREAS, the Pathology Services Agreements contemplate that the Practice will
operate a laboratory and provide the hospitals that are parties thereto with
specified laboratory services;

 

WHEREAS, concurrently with the execution of this Agreement, the Practice is
entering into an Asset Purchase Agreement with SLH pursuant to which the
Practice will acquire the assets required to operate a laboratory (the “Asset
Purchase Agreement”), it being understood that Sellers shall not be required to
finance the Practice with sufficient funds to close the transactions
contemplated under the Asset Purchase Agreement;

 

WHEREAS, the Pathology Services Agreement with SLH and the Pathology Services
Agreement with SL South will become effective as of the closing of the
transactions contemplated under the Asset Purchase Agreement (the “Asset
Purchase Closing”);

 



--------------------------------------------------------------------------------

WHEREAS, the Pathology Services Agreement with SL Eastland will become effective
upon the opening of SL Eastland; as further set forth in the Pathology Services
Agreement between the Practice and SL Eastland;

 

WHEREAS, immediately following the Closing Date (as defined below), AmeriPath
will transfer the Shares to one or more physicians licensed to practice medicine
in the State of Kansas (collectively, the “Shareholder”);

 

WHEREAS, in connection with the transfer of the Shares from AmeriPath to the
Shareholder, AmeriPath and the Shareholder will enter into a Stock Transfer
Agreement substantially in the form attached hereto as Exhibit C (the “Stock
Transfer Agreement”);

 

WHEREAS, in connection with the execution of this Agreement, AmeriPath (in such
capacity and hereinafter referred to as “Administrator”) and the Practice have
entered into that certain long-term Administrative Services Agreement, a copy of
which is attached hereto as Exhibit D (the “Administrative Services Agreement”),
pursuant to which Administrator will provide administrative services on behalf
of the Practice and will receive a fee (the “Services Fee”) in exchange for the
services it provides;

 

WHEREAS, the Services Fee will provide AmeriPath with a return on its purchase
of the Shares;

 

WHEREAS, concurrently with the execution of this Agreement and as contemplated
by the Asset Purchase Agreement, the Practice has entered into that certain
lease agreement with SLH, a copy of which is attached hereto as Exhibit D-1 (the
“Lease Agreement”);

 

WHEREAS, promptly following the Closing (as defined below), the Shareholder
shall cause the Practice to merge with and into Saint Luke’s Pathology
Associates, P.A., a Kansas professional association (“Kansas PA”) (the
“Merger”);

 

WHEREAS, following the Merger, the business of the Practice shall be operated by
Kansas PA; and

 

WHEREAS, pursuant to the Agreement and Plan of Merger related to the Merger (the
“Merger Agreement”), Kansas PA shall assume all of obligations of the Practice
under the Employment Agreements, the Pathology Services Agreements, the
Administrative Services Agreement and the Lease Agreement.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual benefits to be derived
hereby and the premises, representations, warranties, covenants and agreements
herein contained, AmeriPath, the Practice and the Sellers hereby agree,
intending to be legally bound, as follows:

 

ARTICLE I

 

PURCHASE OF CAPITAL STOCK

 

1.1 Purchase and Sale of Capital Stock.

 

(a) Subject to the terms and conditions of this Agreement, the Sellers hereby
agree to sell and transfer the Shares to AmeriPath free and clear of all Liens
at the closing of the transactions contemplated under this Agreement (the
“Closing”). At the Closing, the Sellers shall deliver to AmeriPath physical
possession of the stock certificates evidencing the Shares, together with stock
powers transferring the Shares to AmeriPath (such certificates, the “Practice
Stock Certificates”).

 

(b) Subject to the terms and conditions of this Agreement, AmeriPath hereby
agrees to deliver to Sellers at Closing Four Million Dollars ($4,000,000), as
adjusted pursuant to the terms of this Agreement (the “Initial Purchase Price”).
Following the Closing, subject to and in accordance with Section 1.2(a)(iii) and
Section 1.2(b), AmeriPath shall deliver to Sellers the additional purchase price
described in such Sections. AmeriPath shall deliver the Initial Purchase Price
to the Sellers via wire transfer of immediately available funds to the accounts
set forth in Schedule 1.1. The Initial Purchase Price and the additional
purchase price shall be divided among the Sellers equally.

 

1.2 Adjustments to Purchase Price.

 

(a) Adjustments to Initial Purchase Price.

 

(i) Cash on Hand Adjustment. In the event that the cash on hand of the Practice
on the Closing Date is less than Seventy Five Thousand Dollars ($75,000), the
aggregate Initial Purchase Price (paid to all Sellers) shall be reduced by the
amount by which Seventy Five Thousand Dollars ($75,000) exceeds the actual cash
on hand at Closing.

 

(ii) Liability Adjustment. Sellers agree to pay to AmeriPath and its Affiliates
(including the Practice) any and all liabilities (the “Retained Liabilities”)
incurred by AmeriPath or the Practice relating to time periods prior to the
Closing Date, other than trade payables and other liabilities incurred by the
Practice in the ordinary course of business up to Seventy Five Thousand Dollars
($75,000) and the payment obligations of the Practice under that certain
Stand-Alone Revolving Note issued by the Practice in favor of Firstar Bank, N.A.
(the “Promissory Note”) up to a maximum of Three Hundred Thousand Dollars
($300,000) (together, the “Assumed Liabilities”).

 

(iii) Asset Purchase Closing. AmeriPath shall deliver to Sellers as additional
purchase price Four Hundred Thousand Dollars ($400,000), less the amount of any
accrued vacation liabilities assumed by AmeriPath under the Asset Purchase
Agreement (the “Laboratory Consideration”) on the date of the Asset Closing
(“Asset Closing Date”); provided, however, in the event that the Asset Closing
Date does not occur on or prior to January 31, 2005 as a result of the failure
of the conditions to the obligations of Buyer to be satisfied, Buyer shall

 

3



--------------------------------------------------------------------------------

not be obligated to pay the Laboratory Consideration. The Laboratory
Consideration shall be paid via wire transfer of immediately available funds to
the accounts set forth in Schedule 1.1.

 

(b) Additional Purchase Price.

 

(i) Amount of Additional Purchase Price. In the event that the Practice enters
into a contract with SL Eastland and/or St. Luke’s Northlands Hospital, Inc. “SL
Northland”) for the provision of professional pathology services (each, an
“Additional Hospital Contract”) and commences providing services under such
Additional Hospital Contract before two (2) years following the Closing, the
Sellers shall receive as Additional Purchase Price the amounts specified in this
Section 1.2(b). The Additional Purchase Price payable with respect to an
Additional Hospital Contract shall be an amount equal to three (3) times the
amount of cash collected by the Practice under the Additional Hospital Contract
during the six month period commencing eighteen (18) months after the
commencement of services under the Additional Hospital Contract (“Commencement
Date”) and ending twenty-four (24) months after the Commencement Date.

 

(ii) Payment of Additional Purchase Price. In the event that the Practice enters
into an Additional Hospital Contract, AmeriPath shall in good faith make an
estimate of the projected Additional Purchase Price payable with respect to such
Additional Hospital Contract (the “Estimated Additional PP”). AmeriPath shall
pay the Sellers an amount equal to fifty percent of the Estimated Additional PP
with respect to the applicable Additional Hospital Contract within sixty (60)
days of the applicable Commencement Date. Within sixty (60) days following the
second anniversary of the Commencement Date for an applicable Additional
Hospital Contract, AmeriPath shall pay Sellers an amount equal to the actual
Additional Purchase Price payable with respect to such Additional Hospital
Contract less the Estimated Additional PP paid with respect to the Additional
Hospital Contract; provided, however, that if the Estimated Additional PP
exceeds the Additional Purchase Price payable with respect to the Additional
Hospital Contract, the Sellers shall pay AmeriPath the excess of the Estimated
Additional PP over the Additional Purchase Price within sixty (60) days
following the second anniversary of the applicable Commencement Date. The
Additional Purchase Price shall be shared equally by each of the Sellers.

 

(iii) AmeriPath shall make available to Sellers the information relating to the
collections of the Practice under the Additional Hospital Contracts.

 

(iv) Sellers hereby acknowledge and agree that no Additional Purchase Price
shall be payable with respect to an Additional Hospital Contract unless the
Commencement Date with respect to such Additional Hospital Contract occurs
within two (2) years of the Closing Date.

 

1.3 Post-Closing Conversion and Merger. The parties hereto hereby acknowledge
and agree that promptly following the Closing, the Practice shall be converted
from a Missouri business corporation to a Missouri professional corporation (the
“Conversion”), and promptly

 

4



--------------------------------------------------------------------------------

following the Conversion, the Merger shall occur. The parties hereby agree to
take such actions as are required to effect the Conversion and the Merger.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Each Seller individually makes the following representations and warranties to
AmeriPath as of the date hereof and the date of the Closing (unless otherwise
indicted), each of which shall be deemed material (and AmeriPath, in executing,
delivering and consummating this Agreement, has relied upon the correctness and
completeness of each of such representations and warranties notwithstanding
independent investigation, if any):

 

2.1 Organization, Qualification, etc. The Practice is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Missouri. The Practice is duly qualified or licensed to do business in good
standing in Missouri. True, complete and correct copies of the articles of
incorporation and bylaws, as amended and as presently in effect, for the
Practice are attached hereto as Schedules 2.1-A and 2.1-B.

 

2.2 Subsidiaries. Except as set forth on Schedule 2.2, the Practice has no
Subsidiaries (as defined in Section 7.3) or has any investment or other equity
interest in, or any outstanding loan or advance to or from, any Person,
including any officer, director, shareholder, or Affiliate (as such terms are
defined in Section 7.3).

 

2.3 Capital Stock. As of the date hereof, the authorized capital stock of the
Practice consists of Thirty Thousand (30,000) shares of common stock, of which
Five Hundred (500) shares are issued and outstanding. True, complete and correct
stock record books of the Practice have been delivered to AmeriPath for
inspection prior to the date hereof and each remains unchanged and true,
complete and correct, and contains all of the transactions in the capital stock
of the Practice. The Shares constitute all of the issued and outstanding shares
of capital stock of the Practice.

 

2.4 Corporate Record Books. The corporate minute books of the Practice that have
been made available to AmeriPath, are true, complete and correct, and contain
all of the proceedings of the stockholders and directors of the Practice.

 

2.5 Title to Stock. The Shares of the capital stock of the Practice are owned
legally, beneficially and of record by the Sellers, are duly authorized, validly
issued and fully paid, nonassessable, and are free of all Liens (as defined in
Section 7.3) or any preemptive or similar rights. The Sellers are permitted to
own the Shares under applicable law. Upon delivery of the Initial Purchase Price
to the Sellers on the date of the Closing, the Sellers will convey to AmeriPath
good and marketable title to the Shares free and clear of all Liens, preemptive
rights or other limitations whatsoever, including any claim by any prior
stockholder of the Practice.

 

5



--------------------------------------------------------------------------------

2.6 Options and Rights. There are no outstanding subscriptions, options,
warrants, rights, securities, contracts, commitments, understandings or
arrangements under which the Practice is bound or obligated to issue any
additional shares of its capital stock or rights to purchase shares of its
capital stock. There are no agreements, arrangements or understandings between
the Seller and the Practice and any other Person regarding the Shares (including
the transfer, disposition, holding or voting thereof).

 

2.7 Authorization, Etc. The Practice has full corporate power and authority, and
the Sellers have full power and authority, to enter into this Agreement and the
other agreements and documents contemplated hereby (including, without
limitation, the Termination and Release Agreements, the Merger Agreement and the
Employment Agreements) and to perform their respective obligations hereunder and
thereunder. The execution, delivery and performance of this Agreement and all
other agreements and transactions contemplated hereby have been duly authorized
by the board of directors and stockholders of the Practice and no other
corporate proceedings on the part of the Practice are necessary to authorize,
adopt and approve this Agreement or any other document or agreement contemplated
hereby, or the transactions contemplated hereby and thereby. No other actions or
proceeding on the part of the Sellers are necessary to authorize, adopt and
approve this Agreement or any other document or agreement contemplated hereby,
or the transactions contemplated hereby and thereby. The Sellers are authorized
to sell the Shares in accordance with this Agreement. The Sellers are entering
into this Agreement (and any other agreement contemplated hereby) on their own
volition, free from any undue influence or coercion. The execution, delivery and
performance of this Agreement and all other agreements and transactions
contemplated hereby have been duly authorized by the trustees of the Strobach
Trust and no other proceedings on the part of the Stobach Trust are necessary to
authorize, adopt and approve this Agreement or any other document or agreement
contemplated hereby, or the transactions contemplated hereby and thereby to be
executed or performed by the Strobach Trust. Upon execution and delivery of this
Agreement (and the other agreements and documents contemplated hereby) by the
parties hereto, this Agreement and all other such agreements shall constitute
the legal, valid and binding obligations of the Practice and the Sellers (to the
extent each is a party to such other agreements), enforceable against each such
party or parties in accordance with their respective terms, except as such
enforceability may be qualified by equitable principles or pursuant to laws
affecting the enforceability of creditor’s rights.

 

2.8 No Violation. The execution and delivery by the Practice and the Sellers of
this Agreement and any and all other agreements contemplated hereby and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Practice and the Sellers, do not and will not, except as set forth on
Schedule 2.8 attached hereto, (a) conflict with or result in a breach of the
terms, conditions or provisions of, (b) constitute a default or event of default
under (with due notice, lapse of time or both), (c) result in the creation of
any Lien upon the Shares or any assets of the Practice pursuant to, (d) give any
third party the right to accelerate any obligation under, (e) result in a
violation of, or (f) require any authorization, consent, approval, exemption or
other action by or notice to any court or Authority or other Person pursuant to,
the articles of incorporation or bylaws of the Practice, the trust documents
relating to the Strobach Trust or any Regulation, Order or material Contract (as
defined in Section 7.3) to which the Practice or any of the Sellers is subject.
Any consents or approvals indicated in Schedule 2.8

 

6



--------------------------------------------------------------------------------

have been obtained by the Practice or the Sellers, as the case may be. The
Practice and each of the Sellers will comply with all applicable Regulations and
Orders in connection with the execution, delivery and performance of this
Agreement and the transactions contemplated hereby.

 

2.9 Financial Statements. Attached as Schedule 2.9 hereto are the following
financial statements of the Practice prepared in accordance with GAAP on an
accrual basis. (i) balance sheets as of the last day of the fiscal years ended
December 31, 2002 and 2003 and a balance sheet as of September 30, 2004 (such
date, the “Balance Sheet Date”) (collectively, the “Balance Sheets”) and (ii)
statements of revenues and expenses and related schedules thereto for the fiscal
years ended December 31, 2002 and 2003 and for the nine (9) months ended
September 30, 2004 (collectively, the “Statements of Revenues and Expenses” and
together with the Balance Sheets, the “Financial Statements”). The Balance
Sheets for the Practice have been prepared in a manner consistent with prior
practices, are derived from the books and records of the Practice and fairly
present the respective financial position of the Practice at the respective
dates thereof, and the Statements of Revenues and Expenses have been prepared on
a consistent basis, are derived from the books and records of the Practice and
fairly present the results of operations of the Practice for the periods therein
referred to (except as stated therein or in the notes or schedules thereto).
Except as set forth on Schedule 2.9(a) attached hereto, the Practice has no
liability, whether accrued, absolute or contingent, that is not reflected in the
applicable Financial Statements or expressly set forth in this Agreement or in
the Schedules attached to this Agreement, other than (i) liabilities incurred
since the Balance Sheet Date in the ordinary course of business and (ii)
liabilities covered by insurance or reinsurance (a complete and detailed
description of which is provided in Schedule 2.9(b)).

 

2.10 Accounts Payable; Accounts Receivable. Schedule 2.10(a) sets forth a
complete list of the accounts payable and accrued expenses as of the date hereof
September 30, 2004. Schedule 2.10(b) sets forth an aging summary of all of the
accounts receivable of the Practice as of September 1, 2004 and sets forth the
approximate percentage previously collected by the Practice with respect to each
time period contained in the aging summary. Sellers shall provide updated
Schedules 2.10(a) and 2.10(b) as of the closing Date. The accounts receivable of
the Practice reflected on Schedule 2.10(b) (including as updated) are good and
collectible at approximately the same percentage rate as previously collected by
the Practice based upon actual prior experience consistent with prior practice.
All such accounts receivable are valid, genuine and subsisting, arose out of the
bona fide performance of services or other business transactions and are not
subject to defenses, set-offs or counterclaims. Between July 1, 2004 and the
Closing Date Seller has collected its accounts receivables only in the ordinary
course of business, consistent with prior practices.

 

2.11 Employees. Schedule 2.11 is an accurate list of all officers, directors and
key employees (including all of the full-time and part-time physicians) of the
Practice, listing all employment agreements with such officers, directors and
key employees and the rate of compensation (and the portions thereof
attributable to salary, bonus and other compensation, respectively) of each of
such persons (i) as of the Balance Sheet Date and (ii) as of the date hereof.
The Practice has provided to AmeriPath true, complete and correct copies of all
employment agreements for persons listed on Schedule 2.11 and the Practice is
not in default under any of such

 

7



--------------------------------------------------------------------------------

employment agreements. Except as set forth on Schedule 2.11, no officer or
employee of the Practice receives a total annualized salary, bonus and other
compensation from the Practice of $35,000 or more. Since the Balance Sheet Date,
there have been no increases in the compensation payable or any special bonuses
to any officer, director or employee of the Practice, except ordinary salary
increases implemented on a basis consistent with past practices. As of the date
hereof, except as set forth on Schedule 2.11, the Practice has paid all debts
owing to its respective employees for services rendered on its behalf.

 

The Practice has been at all times, and currently is, in compliance with all
Orders, and is in compliance in all material respects with all federal, state
and local Regulations, affecting employment and employment practices of the
Practice (including those Regulations promulgated by the Equal Employment
Opportunity Commission), including terms and conditions of employment and wages
and hours. Except as set forth on Schedule 2.11, (i) the Practice is not bound
by or subject to (and none of its assets or properties is bound by or subject
to) any arrangement with any labor union, (ii) no employees of the Practice are
represented by any labor union or covered by any collective bargaining
agreement, (iii) no campaign to establish such representation is in progress and
(iv) there is no pending or threatened labor dispute involving the Practice and
any group of its respective employees nor has the Practice experienced any labor
interruptions over the past three years. The Practice believes its relationship
with its employees to be good.

 

2.12 Absence of Certain Changes. Since the Balance Sheet Date, except as set
forth in Schedule 2.12, there has not been (a) any Material Adverse Change; (b)
any damage, destruction or loss, whether covered by insurance or not, having a
Material Adverse Effect; (c) any payment by the Practice to, or any notice to or
acknowledgment by the Practice of any amount due or owing to, the Practice’s
self-insured carrier, if any, in connection with any self-insured amounts or
liabilities under health insurance covering employees of the Practice, in each
case, in excess of a reserve therefor on the Balance Sheets; (d) any
declaration, setting aside or payment of any dividend or distribution (whether
in cash, stock or property) in respect of the capital stock of the Practice, or
any redemption or other acquisition of such capital stock by the Practice; (e)
any increase in the rate of compensation or in the benefits payable or to become
payable by the Practice to its respective directors, officers, employees or
consultants; (f) except as expressly contemplated otherwise hereby, any
amendment, modification or termination of any existing, or entering into any
new, Contract or plan relating to any salary, bonus, insurance, pension, health
or other employee welfare or benefit plan for or with any directors, officers,
employees or consultants of the Practice; (g) any entry into any material
Contract not in the ordinary course of business, including without limitation
relating to any borrowing or capital expenditure; (h) any disposition by the
Practice of any asset having a value in excess of $5,000; (i) any adverse change
in the sales patterns, pricing policies, accounts receivable or accounts payable
relating to the Practice; (j) any write-down of the value of any inventory
having an aggregate value in excess of $5,000, or write-off, as uncollectible,
of any notes, trade accounts or other receivables having an aggregate value in
excess of $5,000; or (k) any change by the Practice in accounting methods or
principles.

 

8



--------------------------------------------------------------------------------

2.13 Contracts.

 

(a) Except as set forth in Schedule 2.13(a) hereto, the Practice is not a party
to or subject to any written or oral:

 

(i) pension, profit sharing, bonus, retirement, stock option, stock purchase or
other plan providing for deferred or other compensation to employees or any
other employee benefit plan (other than as set forth in Schedule 2.19 hereto),
or any Contract with any labor union;

 

(ii) employment, consultation or other compensation Contract (other than as set
forth on Schedule 2.11), which is not terminable on notice of 30 days or less by
the Practice without penalty or other financial obligation;

 

(iii) Contract containing covenants or agreements limiting the freedom of the
Sellers or the Practice or any of its employees to compete in any line of
business presently conducted by any of the Sellers or the Practice with any
Person or to compete in any such line of business in any area;

 

(iv) Contract with any Seller or with any Affiliate or relative thereof (except
for any Contract disclosed in Schedule 2.11);

 

(v) Contract relating to or providing for loans to officers, directors,
employees or Affiliates of the Practice;

 

(vi) Contract under which the Practice has advanced or loaned, or is obligated
to advance or loan, funds to any Person;

 

(vii) Contract relating to the incurrence, assumption or guarantee of any
indebtedness, obligation or liability (in respect of money or funds borrowed),
or otherwise pledging, granting a security interest in or placing a Lien on any
asset of the Practice (other than the Promissory Note);

 

(viii) guarantee or endorsement of any obligation;

 

(ix) Contract under which the Practice is lessee of or holds or operates any
property, real or personal, owned by any other party, except for any lease of
real or personal property under which the aggregate annual rental payments do
not exceed $5,000;

 

(x) Contract pursuant to which the Practice is lessor of or permits any third
party to hold or operate any property, real or personal, owned or controlled by
the Practice;

 

(xi) assignment, license, indemnification or Contract with respect to any
intangible property (including, without limitation, any Proprietary Rights (as
defined in Section 7.3 hereto));

 

9



--------------------------------------------------------------------------------

(xii) warranty with respect to its services rendered (or to be rendered) or its
products sold or leased;

 

(xiii) Contract which prohibits, restricts or limits in any way the payment of
dividends or distributions by the Practice;

 

(xiv) Contract under which it has granted any Person any registration rights
(including piggyback rights) or other with respect to any securities;

 

(xv) Contract for the purchase, acquisition or supply of inventory or other
property or assets, whether for resale or otherwise (other than for ordinary
course agreements for consideration not exceeding $5,000);

 

(xvi) Contracts with independent agents, brokers, dealers or distributors;

 

(xvii) sales, commissions, advertising or marketing Contracts;

 

(xviii) Contracts with Persons with which, directly or indirectly, any Seller
also has a Contract;

 

(xix) Contract with any hospital, physician or other health care provider or
facility, or other Contract with any Person relating to professional services
(including without limitation, any Contract pursuant to which the cost of
providing health care services to the patients covered by such Contract is
assumed in whole or in part by the Sellers or the Practice or such provider); or

 

(xx) any other Contract which is material to the operations or business
prospects of the Practice, which involves aggregate payments by or to the
Practice of $5,000 or more.

 

(b) Except as set forth on Schedule 2.8, no consent of any party to any Contract
is required in connection with the execution, delivery or performance of this
Agreement, or the consummation of the transactions contemplated hereby.

 

(c) The Practice has performed in all material respects all obligations required
to be performed by it and is not in default in any respect under or in breach of
nor in receipt of any claim of default or breach under any material Contract
required to be listed on Schedule 2.13(a) or any other Schedule to this
Agreement; no event has occurred which, with the passage of time or the giving
of notice or both, would result in a default, breach or event of non-compliance
under any material Contract to which the Practice is subject (including without
limitation all performance bonds, warranty obligations or otherwise); neither
the Sellers nor the Practice has any present expectation or intention of not
fully performing all such obligations; neither the Sellers or the Practice has
any knowledge of any breach or anticipated breach by the other parties to any
such Contract to which the Practice is a party.

 

10



--------------------------------------------------------------------------------

2.14 True and Complete Copies. Copies of all Contracts and documents delivered
and to be delivered hereunder by the Sellers or the Practice are true and
complete copies of such agreements, contracts and documents as in effect on the
date hereof.

 

2.15 Title and Related Matters.

 

(a) The Practice has good and marketable title to all of its properties and
assets reflected on the Balance Sheets or acquired after the dates thereof,
except for properties sold or otherwise disposed of since the dates thereof in
the ordinary course of business, free and clear of all Liens, except (i)
statutory Liens not yet delinquent, (ii) such Liens as do not detract from or
interfere with the present use of the properties or assets subject thereto or
affected thereby, otherwise impair present business operations at such
properties; or do not detract from the value of such properties and assets,
taken as a whole, or (iii) as reflected in the Balance Sheets.

 

(b) The Practice owns good and marketable title to all the personal property and
assets, tangible or intangible, used in its business except as to those assets
leased, all of which are leased under valid leases. The Practice is not in
default under any such lease and to the best knowledge of each of the Sellers,
no other party is in default under any of such leases. None of the assets
belonging to or held by the Practice are subject to any (i) Contracts of sale
(other than this Agreement) or lease (with the Practice as lessor), or (ii)
Liens. Except for normal breakdowns and servicing requirements, all machinery
and equipment regularly used by the Practice in the conduct of its respective
business is in good operating condition and repair, ordinary wear and tear
excepted.

 

(c) There has not been, since the Balance Sheet Date, any sale, lease, transfer,
assignment, pledge or any other disposition or distribution by the Practice of
any of its assets or properties, except transactions in the ordinary and regular
course of business or as otherwise consented to in writing by AmeriPath. As of
the Closing Date and immediately after the date of the Closing, the Practice
will own, or have the unrestricted right to use, all properties and assets that
are currently used in connection with the business of the Practice (the
“Business”).

 

(d) Schedule 2.15 attached hereto sets forth a description of all real and
personal property owned or leased by the Practice.

 

2.16 Litigation. Except as set forth on Schedule 2.16, there is no Claim (as
defined in Section 7.3) pending or threatened against any of the Sellers or the
Practice. There is no Order outstanding against any of the Sellers or the
Practice resulting in, or which, insofar as can reasonably be foreseen in the
future, may result in a Material Adverse Change.

 

2.17 Tax Matters.

 

For purposes of this Section 2.17, “Practice” shall include St. Luke’s Pathology
Associates, Inc. and all predecessors and successors thereof.

 

11



--------------------------------------------------------------------------------

(a) The Practice has timely filed with the appropriate Tax authorities all Tax
Returns in all jurisdictions in which Tax Returns are required to be filed
through the date hereof or appropriate extensions therefore have been
appropriately obtained and have not expired, and such Tax Returns are correct
and complete. All Taxes of the Practice (whether or not shown on any Tax Return)
that have become due have been fully and timely paid. There are no Liens for any
Taxes (other than a Lien for current real property or ad valorem Taxes not yet
due and payable) on any of the assets of the Practice. No claim has ever been
made by an authority in a jurisdiction where the Practice does not file a Tax
Return that such entity may be subject to Taxes by that jurisdiction.

 

(b) The Practice (i) has not received any notice of assessment or proposed
assessment in connection with any Taxes, and there are no threatened or pending,
disputes, claims, audits or examinations regarding any Taxes of the Practice or
its assets; and (ii) the Practice has not waived any statute of limitations in
respect of any Taxes or agreed to a Tax assessment or deficiency.

 

(c) The Practice has complied in all material respects with all applicable laws,
rules and regulations relating to the withholding of Taxes and the payment
thereof to appropriate authorities, including Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee or
independent contractor, and Taxes required to be withheld and paid pursuant to
Sections 1441 and 1442 of the Internal Revenue Code or similar provisions under
foreign Law.

 

(d) The Practice is not a party to any Tax allocation or sharing agreement and
the Practice has not been a member of an affiliated group filing a consolidated
federal income Tax Return and has no Tax Liability of any person under Treasury
Regulation Section 1.1502-6 or any similar provision of state, local or foreign
Law, or as a transferee or successor, by contract or otherwise.

 

(e) During the five-year period ending on the date hereof, the Practice was not
a distributing corporation or a controlled corporation in a transaction intended
to be governed by Section 355 of the Internal Revenue Code.

 

(f) The Practice has not made any payments, is not obligated to make any
payments, and is not a party to any contract that could obligate it to make any
payments that could be disallowed as a deduction under Section 280G or 162(m) of
the Internal Revenue Code. The Practice has not been a United States real
property holding corporation within the meaning of Internal Revenue Code Section
897(c)(1)(A)(ii). The Practice has not been and will not be required to include
any adjustment in taxable income for any Tax period (or portion thereof)
pursuant to Section 481 of the Internal Revenue Code or any comparable provision
under state or foreign Tax laws or regulations as a result of transactions or
events occurring prior to the date of the Closing.

 

2.18 Compliance with Law and Applicable Government and other Regulations. The
Practice’s operations, equipment, practices, real property, plants,
laboratories, structures, and

 

12



--------------------------------------------------------------------------------

other property, and all other aspects of its business and operations, has at all
times complied with all applicable Regulations and Orders, including, but not
limited to, Health Care Laws (as defined in Section 7.3), all Regulations
relating to the safe conduct of business, environmental protection, quality and
labeling, antitrust, Taxes, consumer protection, privacy, patient
confidentiality, equal opportunity, discrimination, health, sanitation, fire,
zoning, building and occupational safety, except for any failure or failures to
so comply that would not individually or in the aggregate have a Material
Adverse Effect. There are no Claims pending, nor are there any Claims
threatened, nor has any Seller or the Practice received any written notice,
regarding any violations of any Regulations and Orders enforced by any Authority
claiming jurisdiction over the Practice, including any requirement of the US
Occupational Safety and Health Administration or any pollution and environmental
control agency (including air and water).

 

(a) Schedule 2.18(a) attached hereto sets forth all permits, licenses, provider
numbers, orders, franchises, registrations and approvals (collectively,
“Permits”) from all federal, state, local and foreign governmental regulatory
bodies held by each of the Practice and its respective employees and independent
contractors. The Permits listed on Schedule 2.18(a) are the only Permits that
are required for the Practice to conduct its business as presently conducted,
except for those the absence of which would not have any Material Adverse
Effect. Each such Permit is in full force and effect and no suspension or
cancellation of any such Permit is threatened and there is no basis for
believing that such Permit will not be renewable upon expiration.

 

(b) The Practice and its employees and independent contractors have licenses to
provide health care services in the jurisdictions set forth in (or in the
Permits set forth in) Schedule 2.18(b) hereto, which licenses are all those
necessary to conduct the business of the Practice in the jurisdictions in which
the Practice presently operates. Schedule 2.18(b) also sets forth a true and
complete description of the status of each such license. Except as set forth on
Schedule 2.18(b), there is no event, transaction, correspondence or circumstance
which would have, or could foreseeably have, a material adverse effect on one or
more of such licenses.

 

2.19 ERISA and Related Matters.

 

(a) Benefit Plans; Obligations to Employees. Except as set forth in Schedule
2.19 hereto, neither the Practice nor any ERISA Affiliate (as defined below) of
the Practice, is a party to or participates in or has any liability or
contingent liability with respect to:

 

(i) any “employee welfare benefit plan” or “employee pension benefit plan” or
“multi-employer plan” (as those terms are respectively defined in Sections 3(1),
3(2) and 3(37) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”));

 

(ii) any retirement or deferred compensation plan, incentive compensation plan,
stock plan, unemployment compensation plan, vacation pay, severance pay, bonus
or benefit arrangement, insurance or hospitalization program or any other fringe
benefit arrangements for any employee, director, consultant or agent, whether
pursuant to contract, arrangement, custom or informal

 

13



--------------------------------------------------------------------------------

understanding, which does not constitute an “employee benefit plan” (as defined
in Section 3(3) of ERISA); or

 

(iii) any employment agreements not terminable on 30 days or less written
notice, without further liability.

 

Any plan, arrangement or agreement required to be listed on Schedule 2.19 for
which the Practice or any ERISA Affiliate of the Practice may have any liability
or contingent liability is sometimes hereinafter referred to as a “Benefit
Plan”. For purposes of this Section, the term “ERISA Affiliate” shall mean any
trade or business, whether or not incorporated, that together with the Practice
would be deemed a “single employer” within the meaning of Section 4001(b)(i) of
ERISA.

 

(b) Plan Documents and Reports. A true and correct copy of each of the Benefit
Plans listed on Schedule 2.19, and all contracts relating thereto, or to the
funding thereof, including, without limitation, all trust agreements, insurance
contracts, investment management agreements, subscription and participation
agreements and record keeping agreements, each as in effect on the date hereof,
has been supplied to AmeriPath. In the case of any Benefit Plan that is not in
written form, AmeriPath has been supplied with an accurate description of such
Benefit Plan as in effect on the date hereof. A true and correct copy of the
three most recent annual reports and accompanying schedules, the three most
recent actuarial reports, and the most recent summary plan description and
Internal Revenue Service determination letter with respect to each such Benefit
Plan, to the extent applicable, and a current schedule of assets (and the fair
market value thereof assuming liquidation of any asset which is not readily
tradable) held with respect to any funded Benefit Plan has been supplied to
AmeriPath by the Practice, and there have been no material changes in the
financial condition in the respective Plans from that stated in the annual
reports and actuarial reports supplied.

 

(c) Compliance with Laws; Liabilities. As to all Benefit Plans, except as
otherwise specified on Schedule 2.19, the Practice is in compliance in all
material respects with the terms of all Benefit Plans and every Benefit Plan is
in compliance with all of the requirements and provisions of ERISA and all other
laws and regulations applicable thereto, including without limitation the timely
filing of all annual reports or other filings required with respect to such
Benefit Plans. None of the assets of any Benefit Plan are invested in employer
securities or employer real property, as those terms are defined in Section
407(d) of ERISA. There have been no “prohibited transactions” (as described in
Section 406 of ERISA or Section 4975 of the Code) with respect to any Benefit
Plan and neither the Practice nor any ERISA Affiliate thereof has otherwise
engaged in any prohibited transaction. There has been no “accumulated funding
deficiency” as defined in Section 302 of ERISA, nor has any reportable event as
defined in Section 4043(b) of ERISA occurred with respect to any Benefit Plan.
Actuarially adequate accruals for all obligations or contingent obligations
under the Benefit Plans are reflected in Balance Sheets and such obligations
include a pro rata amount of the contributions which would otherwise have been
made in accordance with past practices for the plan years which include the
Closing Date.

 

14



--------------------------------------------------------------------------------

2.20 Intellectual Property.

 

(a) Except as set forth on Schedule 2.20, neither the Sellers nor the Practice
have any service mark, trademark, domain name, patent or registered copyright
related to the Business, nor does any Seller or the Practice have any pending
applications with respect to any Proprietary Rights.

 

(b) The Practice has the right to use each Proprietary Right used in connection
with the operation of its business, including those listed in Schedule 2.20, and
except as otherwise set forth therein, each of such Proprietary Rights is, and
will be on the Closing Date, free and clear of all royalty obligations and
Liens. There are no Claims pending or threatened, against any of the Sellers or
the Practice that its use of any of the Proprietary Rights listed on Schedule
2.20 infringes the rights of any Person. Neither the Sellers nor the Practice
has any knowledge of any conflicting use of any of such Proprietary Rights.

 

(c) The Practice is not a party in any capacity to any franchise, license or
royalty agreement respecting any Proprietary Right and there is no conflict with
the rights of others in respect to any Proprietary Right now used in the conduct
of its business.

 

(d) Computer Systems and Software.

 

(i) Software. The software applications currently used by the Practice in the
operation of its business (the “Software”) are set forth and described on
Schedule 2.20(d) hereto. Except as disclosed on Schedule 2.20(d), none of the
Software has been designed or developed (1) by any of the Sellers or the
Practice or (2) on behalf of the Practice or the Sellers by any employee of or
consultant to the Practice. The Practice has not licensed, distributed or in any
other way disposed of or encumbered the Software. All Software is licensed from
a third party licensor or constitutes “off-the-shelf” software and the Practice
licenses all Software used by it in its business pursuant to valid licenses,
each of which is in full force and effect on the date hereof. The Practice is
not in violation of or in default under any of such licenses. All of the
computer hardware owned or leased by the Practice has licensed software
installed therein and such software is used in compliance with the applicable
licenses.

 

(ii) No Errors; Nonconformity. The Software is free from any significant
software defect or programming or documentation error, operates and runs in a
reasonable and efficient business manner and conforms to the specifications
thereof.

 

2.21 Environmental Matters. Except as disclosed in Schedule 2.21: (a) the
Practice’s business does not violate any applicable Environmental Law (as
defined in Section 7.3) and no condition or occurrence of any accident,
happening or event has occurred which may result in a Claim against the Practice
or AmeriPath or which may create a liability or loss for the Practice or
AmeriPath or which, with notice or the passage of time or both, would constitute
a violation of any Environmental Law; (b) the Practice is in possession of all
Environmental Permits (as

 

15



--------------------------------------------------------------------------------

defined in Section 7.3) required under any applicable Environmental Law for the
conduct or operation of its business (or any part thereof), and the Practice is
in full compliance with all of the requirements and limitations included in such
Environmental Permits; (c) the Practice has stored or used any pollutants,
contaminants or hazardous or toxic wastes, substances or materials on or at any
property or facility now or previously owned, leased or operated by it except
for inventories of chemicals which are used or to be used in the ordinary course
of its business (which inventories have been sorted or used in accordance with
all applicable Environmental Permits and all Environmental Laws, including all
so-called “Right to Know” laws); (d) the Practice has not received any notice
from any Authority or any private Person that its business or the operation of
any of its facilities is in violation of any Environmental Law or any
Environmental Permit or that it is responsible (or potentially responsible) for
the cleanup of any pollutants, contaminants, or hazardous or toxic wastes,
substances or materials at, on or beneath any property or facility now or
previously owned, leased or operated by it, or at, on or beneath any land
adjacent thereto or in connection with any waste or contamination site; (e) the
Practice is not the subject of any federal, state, local, or private Claim
involving a demand for damages or other potential liability with respect to a
violation of Environmental Laws or under any common law theories relating to
operations or the condition of any facilities or property (including underlying
groundwater) owned, leased, or operated by it; (f) the Practice has not buried,
dumped, disposed, spilled or released any pollutants, contaminants or hazardous
or toxic wastes, substances or materials on, beneath or adjacent to any property
or facility now or previously owned, leased or operated by it or any property
adjacent thereto; (g) no by-products of any process employed in the operation of
the business of the Practice which may constitute pollutants, contaminants or
hazardous or toxic wastes, substances or materials under any Environmental Law
are currently stored or were stored by the Practice, or have been released or
discharged by the Practice on any property or facility now or previously owned,
leased or operated by the Practice or any property adjacent thereto, except for
inventories of chemicals which are used or will be used in the ordinary course
of its business (which inventories of chemicals have been sorted, used, handled
and disposed of in compliance with all applicable Environmental Permits and all
Environmental Laws, including all so-called “right to know” laws; (h) no
property or facility now or previously owned, leased or operated by the
Practice, is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any other federal or state list of
sites requiring investigation or clean-up; (i) there are no underground storage
tanks, active or abandoned, including petroleum storage tanks, on or under any
property or facility now or previously owned, leased or operated by the
Practice; (j) the Practice has not directly transported or directly arranged for
the transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any federal or state list or which is the subject of federal,
state or local enforcement actions or other investigations which may lead to
material Claims against the Practice for any remedial work, damage to natural
resources or personal injury, including Claims under CERCLA; and (k) there are
no polychlorinated biphenyls, radioactive materials or friable asbestos present
at any property or facility now or previously owned or leased by the Practice.
The Practice has timely filed all reports required to be filed with respect to
all of its property and facilities and has generated and maintained all required
data, documentation and records under all applicable Environmental Laws.

 

16



--------------------------------------------------------------------------------

2.22 Dealings with Affiliates. Schedule 2.22 hereto sets forth a complete list,
including the parties, of all Contracts to which the Practice is or has been a
party for the previous five (5) years (or at any time if such Contract is still
in effect or could result in any liability to the Practice in accordance with
its terms) and to which any Seller, any relative or Affiliates of any Seller or
any Affiliates of the Practice is also a party.

 

2.23 Banking Arrangements. Schedule 2.23 attached hereto sets forth the name of
each bank or other institution in or with which the Practice has an account,
credit line or safety deposit box, and a brief description of each such account,
credit line or safety deposit box, including the names of all Persons currently
authorized to draw thereon or having access thereto. The Practice has no
liability or obligation relating to funds or money borrowed by or loaned to the
Practice (whether under any credit facility, line of credit, loan, indenture,
advance, pledge or otherwise), other than the Promissory Note.

 

2.24 Insurance. Schedule 2.24 attached hereto sets forth a list and brief
description, including dollar amounts of coverage, of all policies of property,
fire, liability, business interruption, workers’ compensation, and other forms
of insurance held by the Practice as of the date hereof, as well as a schedule
of Claims filed with the current insurance carrier, including a history of such
Claims and a description and estimated dollar amount of any unresolved Claims.
Such policies are valid, outstanding and enforceable policies, and all premiums
thereunder have been timely paid. No Seller knows of any state of facts, or of
the occurrence of any event which might reasonably (a) form the basis for any
Claim against the Practice not fully covered by insurance for liability on
account of any express or implied warranty or tortuous omission or commission,
or (b) result in material increase in insurance premiums of the Practice.

 

2.25 Consents. Schedule 2.25, attached hereto, sets forth a complete list of
consents of governmental and other regulatory agencies or authorities, foreign
or domestic, required to be received by or on the part of the Sellers or the
Practice to enable the Sellers or the Practice to enter into and carry out this
Agreement or any other agreement or document contemplated hereby in all material
respects. All such requisite consents have been obtained.

 

2.26 Inventories. The inventories, if any, reflected on the Balance Sheets and
the inventories held by the Practice on the date hereof (i) do not include any
items which are not usable or salable and (ii) have been reflected on such
Balance Sheets at the lower of cost or market value (taking into account the
usability or salability thereof). Except as set forth in Schedule 2.26 attached
hereto, all of such inventories are owned free and clear and are not subject to
any Lien and such inventories and supplies have been purchased by the Practice
in the ordinary course of business, consistent with anticipated seasonal
requirements, and the volumes of purchases thereof and orders therefore have not
been reduced or otherwise changed in anticipation of the transactions
contemplated by this Agreement.

 

2.27 Brokerage. Neither the Sellers or the Practice has employed any broker,
finder, advisor, consultant or other intermediary in connection with this
Agreement or the transactions contemplated by this Agreement who is or might be
entitled to any fee, commission or other compensation from the Seller or the
Practice or from AmeriPath or its Affiliates, upon or as a

 

17



--------------------------------------------------------------------------------

result of the execution of this Agreement or the consummation of the
transactions contemplated hereby.

 

2.28 Certain Payments. Except as set forth on Schedule 2.28 hereto, (a) none of
(i) the Practice or any director, officer, employee, agent or representative
thereof or (ii) any Person acting on behalf of any of them, has made, paid or
received any unlawful bribes, kickbacks or other similar payments to or from any
Person or Authority, (b) no contributions have been made by or on behalf of the
Practice, directly or indirectly, to a domestic or foreign political party or
candidate, (c) no Improper Foreign Payment (as defined in the Foreign Corrupt
Practices Act) has been made, and (d) the internal accounting controls of the
Practice are believed by its management to be adequate to detect any of the
foregoing under current circumstances.

 

2.29 Participation in Audits. Except as set forth in Schedule 2.29, the Practice
has not been informed of any Recoupment Claims (as hereinafter defined) arising
in connection with audits or reviews conducted by Medicaid, Medicare or private
insurance companies. There is no basis for any Recoupment Claims based upon cost
reports, claims or bills submitted or to be submitted in connection with
services rendered by the Practice. For purposes of this Section 2.29 the term
“Recoupment Claim” shall mean any recoupment or overpayment, set-off, penalty or
fine pending or threatened by any third-party payor or governmental authority
having jurisdiction over the Practice for amounts arising from or related to
payments to the Practice for services rendered prior to the Closing Date.

 

2.30 Health Care Laws & Regulations.

 

(a) Fraud and Abuse. Except as set forth on Schedule 2.30(a), the Practice or
any of their respective officers, directors, employees, shareholders and
providers, have not engaged in any activities which are prohibited under federal
health care fraud and abuse statutes, including 42 U.S.C. Sections 1320a-7,
1320a-7a and 7b, 18 U.S.C. Sections 1035 and 1347, and 31 U.S.C. Section 3729,
or the regulations promulgated pursuant to such statutes or related state or
local statutes or regulations or which are prohibited by rules of professional
conduct or which otherwise could constitute fraud, including but not limited to
the following: (i) making or causing to be made a false statement or
representation of a material fact in any application for any benefit or payment;
(ii) making or causing to be made any false statement or representation of a
material fact for use in determining rights to any benefit or payment; (iii)
failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment on its behalf
or on behalf of another, with intent to secure such benefit or payment
fraudulently; and (iv) soliciting, paying or receiving any remuneration
(including any kickback, bribe, or rebate), directly or indirectly, overtly or
covertly, in cash or in kind or offering to pay such remuneration (a) in return
for referring an individual to a Person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in
part by Federal Health Care Programs (as defined in 42 U.S.C. Section
1320a-7b(f), or (b) in return for purchasing, leasing, or ordering or arranging
for or recommending purchasing, leasing, or ordering any good, facility,
service, or item for which payment may be made in whole or in part by Federal
Health Care Programs.

 

18



--------------------------------------------------------------------------------

(b) Third-Party Payors. All Contracts with third-party payors were entered into
by the Practice in the ordinary course of business. The Practice has made
available to AmeriPath prior to the Closing Date, an accurate and complete list
of all third-party payors who have Contracts with the Practice (as set forth on
Schedule 2.30(b)), together with accurate and complete copies of all such
Contracts. Except as set forth on Schedule 2.30(b), the Practice is in
compliance in all material respects with each third-party payor’s Contract, and
the Practice has properly charged and billed in accordance with the terms of
those Contracts, including, where applicable, billing and collection of all
deductibles and co-payments.

 

(c) Compliance with Medicare and Medicaid Programs. The Practice has timely and
accurately filed all requisite claims and other reports required to be filed in
connection with all state and Federal Health Care Programs in which the Practice
participates due on or before the Closing Date except to the extent that the
failure to file such claims and reports would not result in a Material Adverse
Effect. Except as set forth on Schedule 2.30(c) hereto, there are no Claims
pending or scheduled or threatened before any Authority, including without
limitation, any intermediary, carrier, the Administrator of the Health Care
Financing Administration, the Agency for Health Care Administration or any other
state or federal agency with respect to any Federal Health Care Program claim
filed by the Practice on or before the Closing Date, or program compliance
matters, which would have a Material Adverse Effect. The Practice has delivered
to AmeriPath accurate and complete copies of any Claims, actions or appeals
listed on Schedule 2.30(c). Except for routinely scheduled reviews pursuant to
the Medicare and Medicaid Contracts of the Practice, no review or program
integrity review related to the Practice has been conducted by any Authority in
connection with the Medicare or Medicaid programs and no such review is pending
or scheduled or threatened, against or affecting the Practice, or its business,
its assets, or the consummation of the transactions contemplated hereby.

 

(d) Rate Limitations and Rates. The Practice charges rates for services and such
rates are legal. Schedule 2.30(d) sets forth the rates the Practice charges
(other than for services reimbursed under the Medicare or Medicaid fee
schedules).

 

(e) Reimbursement Documentation. The Practice has filed when due any and all
cost reports and other documentation and reports, if any, required to be filed
by third-party payors and governmental agencies in compliance with applicable
contractual provisions and/or laws, regulations and rules.

 

(f) Patient Referrals. No Person having a “financial relationship” with the
Practice, as that term is defined in 42 U.S.C. Section 1395nn, is in a position,
directly or indirectly, to refer patients or services to the Practice, other
than referrals which comply with (or are exempt from) the requirements of 42
U.S.C. Section 1395nn and the regulations promulgated pursuant thereto.

 

2.31 Financial Condition at Closing. There are no liabilities of the Practice
that relate to time periods prior to the date of the Closing, other than the
Assumed Liabilities. All of the outstanding accounts receivable of the Practice
as of the date of the Closing arose out of bona fide transactions conducted by
the Practice. At and as of the date of the Closing, the Practice shall have
Seventy Five Thousand Dollars ($75,000) in cash on hand.

 

19



--------------------------------------------------------------------------------

2.32 Disclosure. Neither this Agreement nor any of the exhibits, attachments,
written statements, documents, certificates or other items prepared for or
supplied to AmeriPath by or on behalf of any of the Sellers or the Practice with
respect to the transactions contemplated hereby contains any untrue statement of
a material fact or omits a material fact necessary to make each statement
contained herein or therein not misleading.

 

2.33 Promissory Note. (a) a true and complete copy of the Promissory Note,
including any amendments and assignments thereto, is attached hereto as Schedule
2.33, (b) the Promissory Note represents the complete understanding of the
parties with respect to the matters set forth therein, (c) the Promissory Note
is in full force and effect and there are no breaches or events of default
thereunder, regardless of whether any such breach or default has been waived or
formally declared and (d) the remaining amount of principal due on the
Promissory Note is Three Hundred Thousand Dollars ($300,000) and there is no
outstanding interest as of the date hereof.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF AMERIPATH

 

AmeriPath represents and warrants to the Sellers as of the date hereof and the
Closing Date (unless otherwise indicted) as follows, each of which shall be
deemed material (and the Sellers, in executing, delivering and consummating this
Agreement, has relied upon the correctness and completeness of each of such
representations and warranties notwithstanding independent investigation, if
any):

 

3.1 Corporate Organization, etc. AmeriPath is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation with full corporate power and authority to carry on its business
as it is now being conducted and to own, operate and lease its properties and
assets. AmeriPath is duly qualified or licensed to do business in good standing
in every jurisdiction in which the conduct of its business, the ownership or
lease of its properties, or the transactions contemplated by this Agreement,
require it to be so qualified or licensed, except where the failure to be so
qualified or licensed would not be reasonably likely to result in a Material
Adverse Change.

 

3.2 Authorization, Etc. AmeriPath (or any Affiliate thereof, as the case may be)
has full corporate power and authority to enter into this Agreement and the
other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder. AmeriPath has duly authorized the
execution, delivery and performance of this Agreement and the other agreements
and transactions contemplated hereby, and no other corporate proceedings on the
part of AmeriPath (or any Affiliate thereof, as the case may be) are necessary
to authorize this Agreement and such other agreements, and the transactions
contemplated hereby and thereby. Upon execution and delivery of this Agreement
by the parties hereto this Agreement shall constitute the legal, valid and
binding obligation of AmeriPath (and any Affiliate thereof, as the case may be),
enforceable against AmeriPath (or any Affiliate thereof, as the case may be) in
accordance with their respective terms, except as such enforceability may be
qualified by equitable principles or pursuant to laws affecting the
enforceability of creditor’s rights.

 

20



--------------------------------------------------------------------------------

3.3 No Violation. The execution, delivery and performance by AmeriPath (and any
Affiliate thereof, as the case may be) of this Agreement, and all other
agreements contemplated hereby, and the fulfillment of and compliance with the
respective terms hereof and thereof by AmeriPath (and any Affiliate thereof, as
the case may be), do not and will not (a) conflict with or result in a material
breach of the terms, conditions or provisions of, (b) result in a violation of,
or (c) require any authorization, consent, approval, exemption or other action
by or notice to any Authority or other Person (other than such consents and
other requirements that have been or will be obtained), pursuant to, the
certificate of incorporation or bylaws of AmeriPath (or any Affiliate thereof,
as the case may be), or any Regulation to which AmeriPath (or any Affiliate
thereof, as the case may be) is subject, or any material Contract or Order to
which AmeriPath (or any Affiliate thereof, as the case may be) or their
respective properties are subject. AmeriPath (or any Affiliate thereof, as the
case may be) will comply with all applicable Regulations and Orders in
connection with their respective execution, delivery and performance of this
Agreement and all other agreements contemplated hereby and the transactions
contemplated hereby.

 

3.4 Governmental Authorities. AmeriPath (and any Affiliate thereof, as the case
may be) has complied or will comply in all material respects with all applicable
Regulations applicable to AmeriPath (or any Affiliate thereof, as the case may
be) in connection with their respective execution, delivery and performance of
this Agreement and the agreements and transactions contemplated hereby.
AmeriPath (or any Affiliate thereof, as the case may be) has obtained or will
obtain any authorization, consent, approval, exemption or notice that is
required to be obtained by AmeriPath (or any Affiliate thereof, as the case may
be) in connection with the execution, delivery, and performance of this
Agreement and the agreements and transactions contemplated hereby except for any
which if not obtained would not have a Material Adverse Effect on AmeriPath or
the transactions contemplated hereunder.

 

ARTICLE IV

 

OTHER AGREEMENTS

 

The parties hereto further agree as follows:

 

4.1 Further Assurances.

 

(a) Subject to the terms and conditions of this Agreement and compliance with
applicable Regulations, each of the parties hereto shall use commercially
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Regulations to consummate and make effective the transactions contemplated by
this Agreement. If at any time after the date of the Closing AmeriPath
determines that any further actions are necessary, desirable or proper to
further evidence any transaction or covenant hereunder, including, without
limitation, to vest, perfect or confirm, of record or otherwise in AmeriPath,
title to the Shares, each Seller agrees that, at AmeriPath’s expense, the
Sellers shall take such actions as are necessary, desirable or proper to do so.

 

21



--------------------------------------------------------------------------------

(b) After the date of the Closing, AmeriPath agrees (i) to cooperate with the
Sellers and its representatives in connection with the preparation of any Tax
Return or any governmental examination of any Tax Return relating to the
Business for periods prior to the Closing Date and (ii) within reason, to make
available to the Sellers and their representatives, at the Sellers’ expense, all
financial data and other information of the Business relating to periods prior
to the Closing Date upon reasonable request to permit the Sellers to prepare any
Tax Returns and in connection with any governmental examination of Tax Returns
relating to the Business for periods prior to the Closing Date. In addition,
AmeriPath shall promptly deliver to the Sellers copies of any notices it
receives from any Taxing Authority with respect to the Business for periods
prior to the Closing Date.

 

4.2 Agreement to Defend. In the event any action, suit, proceeding or
investigation of the nature challenging the consummation or effectiveness of the
transactions contemplated hereunder is commenced all the parties hereto agree to
cooperate and use commercially reasonable efforts to defend against and respond
thereto.

 

4.3 Notices. With respect to every material Contract of the Practice for which a
consent or approval is not required under the terms of such Contract upon the
execution and delivery of this Agreement or any other agreement or document
contemplated hereby, or the consummation of the transactions contemplated hereby
or thereby, each party to each such Contract shall, after consultation with and
coordination by AmeriPath, be advised of the transaction contemplated hereby.

 

4.4 No Termination of Seller’s Obligations by Subsequent Incapacity, Etc. The
Sellers specifically agree that the obligations of the Sellers hereunder,
including, without limitation, obligations pursuant to Article VI and Section
1.2 shall not be terminated by the death or incapacity of any of the Sellers.

 

4.5 Public Announcements. No party or any of its respective Affiliates,
representatives, agents or employees, shall disclose any of the terms of this
Agreement to any third party (other than AmeriPath’s advisors and senior lending
group and the Sellers’ advisors) without AmeriPath’s prior written consent
unless required by any applicable law or Order. The form, content and timing of
any and all press releases, public announcements or publicity statements prior
to the date of the Closing with respect to this Agreement or the transactions
contemplated hereby shall be subject to the prior written approval of AmeriPath.

 

4.6 Non-disclosure; Confidentiality.

 

(a) Confidential Information. By virtue of the Sellers’ association or
involvement with AmeriPath or any AmeriPath Subsidiary or Affiliate (each an
“AmeriPath Entity”), the Sellers will obtain and have access to confidential or
proprietary information of such AmeriPath Entity. “Confidential Information”
means all proprietary or business sensitive information, whether in oral,
written, graphic, machine-readable or tangible form, and whether or not
registered, and including all notes, plans, records, documents and other
evidence thereof, including but not limited to all: patents, patent
applications, copyrights, trademarks, trade names, service marks, service names,
“know-how,” patient lists, details of client or consulting contracts,

 

22



--------------------------------------------------------------------------------

pricing policies, operational methods, marketing plans or strategies, product
development techniques or plans, procurement and sales activities, promotion and
pricing techniques, credit and financial data concerning customers, business
acquisition plans or any portion or phase of any scientific or technical
information, discoveries, computer software or programs used or developed in
whole or in part by any AmeriPath Entity (including source or object codes),
processes, procedures, formulas or improvements of any AmeriPath Entity;
algorithms; computer processing systems and techniques; price lists; customer
lists; procedures; improvements, concepts and ideas; business plans and
proposals; technical plans and proposals; research and development; budgets and
projections; technical memoranda, research reports, designs and specifications;
new product and service developments; comparative analyses of competitive
products, services and operating procedures; and other information, data and
documents now existing or later acquired by an AmeriPath Entity, regardless of
whether any of such information, data or documents qualify as a “trade secret”
under applicable federal or state law. “Confidential Information” shall not
include any information that is in the public domain during the period of such
association or involvement by any of the Sellers or becomes public thereafter,
provided such information is not in the public domain as a consequence of
disclosure by any of the Sellers in violation of this Agreement. This definition
shall not limit any definition or protection of “trade secrets” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.

 

(b) Non-Disclosure. Each Seller agrees that, during the Restricted Period (as
defined in Section 4.8(c)), except as directed by AmeriPath or as required or
otherwise contemplated under this Agreement or as otherwise required by law, the
Sellers will not, except as may be expressly authorized by AmeriPath in writing,
disclose to any Person or use any Confidential Information whatsoever for any
purpose whatsoever, or permit any Person whatsoever to examine and/or make
copies of any reports or any documents or software or other Confidential
Information (whether in written form or stored on magnetic, optical or other
mass storage media) prepared by any of the Sellers, or that comes into the
possession or under the control of any of the Sellers by reason of such Seller’s
association with an AmeriPath Entity or by reason of any consulting or software
development services such Seller has performed or may in the future perform for
an AmeriPath Entity which contain or are derived from Confidential Information.

 

(c) AmeriPath Group Property. As used in this Agreement, the term “AmeriPath
Group Property” means all documents, papers, computer printouts and disks,
records, customer or patient lists, files, manuals, supplies, computer hardware
and software, equipment, inventory and other materials that have been created,
used or obtained by any AmeriPath Entity, or otherwise belonging to any
AmeriPath Entity, as well as any other materials containing Confidential
Information as defined above. The Sellers recognize and agree that:

 

(i) All the AmeriPath Group Property shall be and remain the property of the
AmeriPath Entity to which such belongs;

 

(ii) Each Seller will preserve, use and hold the AmeriPath Group Property only
for the benefit of AmeriPath and its Affiliates and to carry out the business of
the AmeriPath Entity, AmeriPath and its Affiliates; and

 

23



--------------------------------------------------------------------------------

(iii) Upon request, each Seller will immediately deliver and surrender to the
AmeriPath Entity all the AmeriPath Group Property, including all copies,
extracts or any other types of reproductions, which is in the possession or
control of such Seller.

 

4.7 Structural Changes. The parties hereto intend that the form and substance of
this Agreement and the transactions contemplated hereby comply with, and not be
inconsistent with, applicable Health Care Laws. Accordingly, notwithstanding any
other term or provision of this Agreement in the event that AmeriPath, upon the
advice of counsel, (i) determines at any time following the date of the Closing
that the transactions contemplated by this Agreement do not comply with, or are
inconsistent with, applicable Health Care Laws, or (ii) proposes structural
changes to this Agreement or the other documents contemplated by this Agreement,
which structural changes do not have a detrimental economic, legal or other
significant impact on the Sellers, then the Sellers hereby irrevocably agree,
upon AmeriPath’s request and at AmeriPath’s sole cost and expense, to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary, proper and advisable in AmeriPath’s judgment and at AmeriPath’s
request to restructure the agreements and transactions contemplated by this
Agreement (the “Restructuring”) so that such agreements and transactions will be
in compliance with, and/or not inconsistent with, applicable Health Care Laws,
while preserving, to the maximum extent practicable, the after-tax economic and
business substance of such agreements and transactions.

 

4.8 Non-Competition.

 

(a) As a material and valuable inducement for AmeriPath to enter into this
Agreement, pay and deliver the purchase price hereunder and consummate the
transactions contemplated hereby, and to adequately protect the goodwill of the
Practice, during the Restricted Period (as defined below), provided that
AmeriPath continues to provide any portion of the Services (as defined below) in
the Restricted Territory (as defined below), each Seller hereby agrees, unless
otherwise permitted by AmeriPath in writing, that he shall not, directly or
indirectly:

 

(i) engage in the provision of pathology services, including, without
limitation, related laboratory testing services or manage or provide other
administrative services to a pathology practice (collectively, the “Services”)
within twenty-five (25) miles of any hospital within the Saint Luke’s Health
System (the “Restricted Territory”), other than providing the Services pursuant
to his Employment Agreement with the Practice:

 

(ii) have any equity interest in any Entity (as defined below) that provides
Services in the Restricted Territory;

 

(iii) solicit, for the purpose of providing Services, any person or Entity,
including but not limited to a hospital, ambulatory surgery center, medical
group, or physician, that has been a customer, client or patient of the Practice
during the twelve (12) month period preceding the date hereof. Each Seller
acknowledges and agrees that he has had material contact with such persons or
Entities, that the

 

24



--------------------------------------------------------------------------------

identity of and other business information relating to such persons and Entities
is Confidential Information hereunder and that AmeriPath has a legitimate
interest in keeping such Confidential Information confidential; and

 

(iv) solicit, for the purpose of acquiring, any prospective acquisition
candidate of AmeriPath or any AmeriPath Entity, on a Seller’s own behalf or on
behalf of any competitor or potential competitor, which candidate was involved
in a meeting with AmeriPath or any AmeriPath Entity for purposes relating to
acquiring such Entity or for which AmeriPath made an acquisition analysis for
purposes relating to acquiring such Entity.

 

Notwithstanding the foregoing, it shall not be a violation of subparagraph (a)
above for any Seller to:

 

(A) perform Services in the Restricted Territory during the Restricted Period as
an employee of a local, federal or state government or agency thereof or in
performing his duties as a member of the United States military services or the
National Guard;

 

(B) serve as a professor or in a similar capacity at a college or university; or

 

(C) hold as an investment not more than one percent (1%) of the outstanding
capital stock of a competing business whose stock is traded on a national
securities exchange or on Nasdaq.

 

(c) As used in this Agreement, the term (i) “Restricted Period” shall mean the
five (5) year period commencing on the date of the Closing and ending on the
fifth anniversary thereof and (ii) “Entity” shall mean any corporation,
partnership, sole proprietorship, limited liability company, practice, business,
company or other entity.

 

(d) Each Seller further agrees that during the Restricted Period, he will not
directly or indirectly (i) solicit the employment of any employee, agent or
consultant of the Practice or any AmeriPath Entity, or (ii) induce any such
employee to leave the employ of the Practice or such AmeriPath Entity.

 

(e) Each Seller hereby acknowledges and agrees that the provisions set forth in
this Section 4.8 are fair, reasonable and necessary to protect the legitimate
interests of AmeriPath, and its Affiliates, and that this Section 4.8 was
negotiated and bargained for and the consideration received by each of the
Sellers reflects and assumes strict compliance with these provisions.

 

(f) Each Seller hereby acknowledges and agrees that (i) a breach of the
provisions of this Section 4.8 would result in immediate, substantial and
irreparable damage to AmeriPath and its Affiliates and (ii) such damage would be
extremely difficult to measure in terms of monetary damages and no other remedy
for such breach would be adequate. Therefore, upon such a breach, AmeriPath
shall be entitled to specific performance of these provisions and

 

25



--------------------------------------------------------------------------------

injunctive or other appropriate equitable relief and that the Sellers shall be
jointly and severally responsible for the payment of court costs and other fees
and expenses incurred by AmeriPath (including reasonable attorneys’ fees) in
connection with the enforcement of this Section 4.8.

 

(g) Each Seller agrees that if the scope of any restriction or covenant
contained in this Section 4.8 should be or become too broad or extensive to
permit enforcement thereof to its fullest extent, then such restriction or
covenant shall be enforced to the maximum extent permitted by law, and each
Seller hereby consents and agrees that (i) it is the parties’ intention that the
covenants and restrictions contained herein be enforced as written and (ii) in
the event a court of competent jurisdiction determines that any restriction or
covenant contained herein is too broad or extensive to permit enforcement
thereof to its fullest extent, the scope of any such restriction or covenant may
be modified accordingly in any judicial proceeding brought to enforce such
restriction or covenant, but should be modified to permit enforcement of the
restrictions and covenants contained herein to the maximum extent the court, in
its judgment, will permit.

 

4.9 Pre-Closing Date Tax Returns. The Sellers shall prepare or cause to be
prepared, at Sellers’ expense, all Tax Returns and reports with respect to Taxes
of the Practice which are required to be filed for Tax periods ending prior to
the Closing Date (each a “Pre-Closing Date Tax Return”), and the Sellers shall
provide AmeriPath with such completed Pre-Closing Date Tax Returns together with
appropriate supporting information and schedules at least fifteen (15) business
days prior to the due date for such Pre-Closing Date Tax Return for AmeriPath’s
review and approval. Any amount of Tax shown on such Pre-Closing Date Tax
Returns shall be deemed to be Retained Liabilities and the Sellers shall jointly
and severally indemnify and hold AmeriPath and its Affiliates harmless from and
against such Taxes in accordance with Section 1.2 and Article VI hereof. After
review and approval by AmeriPath, AmeriPath shall cause such Pre-Closing Date
Tax Returns to be signed on behalf of the Practice and filed with the
appropriate Taxing Authority on or prior to the due date of such Pre-Closing
Date Tax Return. The Sellers agrees that they shall not file or cause to be
filed any amended Pre-Closing Date Tax Returns without the prior written consent
of AmeriPath.

 

ARTICLE V

 

CLOSING

 

5.1 Closing. Subject to the satisfaction or waiver of the closing conditions set
forth herein, the Closing shall be held on November 1, 2004 (the “Closing
Date”). Unless otherwise agreed in writing by the parties, this Agreement shall
be effective as of 12:01 a.m. on November 1, 2004.

 

5.2 Closing Deliveries.

 

(a) In connection with the Closing, the Sellers or the Practice as the case may
be, shall deliver to AmeriPath the following:

 

(i) the Practice Stock Certificate evidencing all of the Shares;

 

26



--------------------------------------------------------------------------------

(ii) copies of all consents, approvals, waivers or other authorizations from any
Person or Authority required with respect to the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby;

 

(iii) the Employment Agreements, each executed by the relevant Seller and the
Practice;

 

(iv) the Termination and Release Agreement, executed by each Seller and the
Practice;

 

(v) an Opinion of Counsel to the Practice and the Sellers in substantially the
form attached hereto as Exhibit E; and

 

(vi) a duly executed Pathology Services Agreement between the Practice and SLH
on terms acceptable to AmeriPath;

 

(vii) a duly executed Pathology Services Agreement between the Practice and SL
Eastland on terms acceptable to AmeriPath;

 

(viii) a duly executed Pathology Services Agreement between the Practice and SL
South on terms acceptable to AmeriPath;

 

(ix) a duly executed Asset Purchase Agreement between SLH and the Practice on
terms acceptable to AmeriPath;

 

(x) the Merger Agreement, duly executed by the Practice and Kansas P.A.; and

 

(xi) a certificate, signed by the Practice’s secretary as to its articles of
incorporation and bylaws, the resolutions adopted by its board of directors and
stockholders in connection with this Agreement and the incumbency of certain of
its officers.

 

(b) In connection with the Closing, AmeriPath (or the appropriate AmeriPath
Entity) shall deliver to the Seller the cash consideration required to be paid
or delivered to the Sellers in accordance with Section 1.1;

 

ARTICLE VI

 

SURVIVAL OF TERMS; INDEMNIFICATION

 

6.1 Survival. All of the terms and conditions of this Agreement, together with
the representations, warranties and covenants contained herein or in any
instrument or document delivered or to be delivered pursuant to this Agreement,
shall survive the execution of this Agreement and the Closing notwithstanding
any investigation heretofore or hereafter made by or on behalf of any party
hereto; provided, however, that (a) the agreements and covenants set forth

 

27



--------------------------------------------------------------------------------

in this Agreement shall survive and continue until all obligations (including
the obligation that the Sellers indemnify and hold AmeriPath and its Affiliates
(including the Practice) harmless from and against all Retained Liabilities) set
forth therein shall have been performed and satisfied; and (b) all
representations and warranties shall survive and continue until:

 

(1) with respect to the representations and warranties in Sections 2.17 (tax
matters), 2.19 (ERISA matters), 2.21 (environmental matters) and 2.30 (health
care regulatory matters), sixty (60) days following the expiration of the
applicable statute of limitations and thereafter for any indemnification claim
made prior to such date;

 

(2) with respect to the representations and warranties in Sections 2.3 (capital
stock), 2.5 (title to Shares), 2.6 (options and rights) and 2.31 (financial
condition at Closing), these representations shall survive and continue forever
and without limitation; and

 

(3) with respect to all other representations and warranties, the date upon
which AmeriPath receives from its auditors the audited financial statements for
AmeriPath’s fiscal year ending December 31, 2006 (the “2006 Audit Date”), except
for representations, warranties and indemnities for which an indemnification
Claim shall be pending as of the 2006 Audit Date, in which event such
indemnities shall survive with respect to such Claim until the final disposition
thereof.

 

6.2 Indemnification by the Sellers. Subject to this Article VI, AmeriPath, its
Affiliates (including the Practice) and its Affiliates’ respective officers,
directors, employees, shareholders, representatives and agents shall be
indemnified and held harmless by the Sellers severally but not jointly at all
times after the date of this Agreement, against and in respect of any and all
damage, loss, deficiency, liability, obligation, commitment, cost or expense
(including the reasonable fees and expenses of counsel) (collectively,
“Damages”) resulting from, or in respect of, any of the following:

 

(a) Any misrepresentation, breach of warranty, or non-fulfillment of any
obligation on the part of any of the Sellers or the Practice under this
Agreement, any document relating thereto or contained in any schedule or exhibit
to this Agreement or from any misrepresentation in or omission from any
certificate, schedule, other agreement or instrument by the any of the Sellers
or the Practice hereunder;

 

(b) Any and all Retained Liabilities;

 

(c) Any claim by any beneficiary of any of the Sellers; and

 

(d) All demands, assessments, judgments, costs and reasonable legal and other
expenses arising from, or in connection with any Claim incident to any of the
foregoing.

 

6.3 Indemnification by AmeriPath. Subject to this Article VI, the Sellers and
their respective heirs, assigns, representatives and agents shall be indemnified
and held harmless by

 

28



--------------------------------------------------------------------------------

AmeriPath, at all times after the date of this Agreement, against and in respect
of any and all damage, loss, deficiency, liability, obligation, commitment, cost
or expense (including the fees and expenses of counsel) resulting from, or in
respect of, any (i) misrepresentation, breach of warranty, or non-fulfillment of
any obligation on the part of AmeriPath or any Affiliate of AmeriPath under this
Agreement or any document relating hereto, (ii) all liabilities of the Practice
relating to time periods on and after the Closing Date (“Post-Closing Date
Liabilities”) or (iii) the Assumed Liabilities.

 

6.4 Third-Party Claims. Except as otherwise provided in this Agreement, the
following procedures shall be applicable with respect to indemnification for
third-party Claims. Promptly after receipt by the party seeking indemnification
hereunder (hereinafter referred to as the “indemnitee”) of notice of the
commencement of any action or the assertion of any Claim, liability or
obligation by a third party, including any Authority, (whether by legal process
or otherwise), against which Claim, liability or obligation the other party to
this Agreement (hereinafter the “indemnitor”) is, or may be, required under this
Agreement to indemnify such indemnitee, the indemnitee will, if a Claim thereon
is to be made against the indemnitor, notify the indemnitor in writing of the
commencement or assertion thereof and give the indemnitor a copy of such Claim,
process and all legal pleadings. The indemnitor shall have the right to
participate in the defense of such action with counsel of reputable standing.
The indemnitor shall have the right to assume the defense of such action unless
such action (i) may result in injunctions or other equitable remedies in respect
of the indemnitee or its business; (ii) may result in liabilities which, taken
with other then-existing Claims under this Article VI, would not be fully
indemnified hereunder; or (iii) may have an adverse impact on the business or
financial condition of the indemnitee after the Closing Date (including an
effect on the Tax liabilities, earnings or ongoing business relationships of the
indemnitee). The indemnitor and the indemnitee shall cooperate in the defense of
such Claims. In the case that the indemnitor shall assume or participate in the
defense of such audit, assessment or other proceeding as provided herein, the
indemnitee shall make available to the indemnitor all relevant records and take
such other action and sign such documents as are necessary to defend such audit,
assessment or other proceeding in a timely manner. If the indemnitee shall be
required by judgment or a settlement agreement to pay any amount in respect of
any obligation or liability against which the indemnitor has agreed to indemnify
the indemnitee under this Agreement, the indemnitor shall promptly reimburse the
indemnitee in an amount equal to the amount of such payment plus all reasonable
expenses (including legal fees and expenses) incurred by such indemnitee in
connection with such obligation or liability subject to this Article VI.

 

An indemnitor shall not settle or seek to settle any such Claim by a third party
against an indemnitee except and only to the extent that the indemnitee gives
prior written approval to the indemnitor to do so in the specific case, and no
such settlement shall be binding on the indemnitee unless the settlement is duly
agreed to in writing by the indemnitee.

 

An indemnitee shall have the right to employ its own counsel in any case, but
the fees and expenses of such counsel shall be at the expense of the indemnitee
unless (a) the employment of such counsel shall have been authorized in writing
by the indemnitor in connection with the defense of such action or Claim, (b)
the indemnitor shall not have employed, or is prohibited under this Section 6.4
from employing, counsel in the defense of such action or Claim, or (c)

 

29



--------------------------------------------------------------------------------

such indemnitee shall have reasonably concluded that there may be defenses
available to it which are contrary to, or inconsistent with, those available to
the indemnitor, in any of which events such fees and expenses of not more than
one additional counsel for the indemnified parties shall be borne by the
indemnitor.

 

6.5 Additional Indemnification Provisions.

 

(a) No party or Person shall have any claim for indemnification hereunder with
respect to (i) any Tax liabilities arising by reason of any reduction or
disallowance of deductions from taxable income in one taxable year, to the
extent such reduction or disallowance results in a corresponding increase in
allowable deductions from income in another taxable year or (ii) the shifting of
items of income from one taxable year to another; provided that the party or
Person who then recognizes the income also receives the economic benefit of such
income.

 

(b) The amount of any claim for which indemnification is provided under this
Article VI shall be net of any amount recovered by the party or Person seeking
indemnification under insurance policies with respect to the subject matter of
such claim. If, following the receipt by a party or Person of any indemnity
hereunder, such party or Person shall receive any insurance recovery or
indemnity payment from a third party in respect of the same underlying claim,
such party or Person shall reimburse the party from whom such indemnity payment
was received to the extent of such insurance recovery or third party indemnity
payment.

 

(c) In no event shall the aggregate liability of the Sellers under this Article
VI with respect to indemnification claims based on breaches of representations
and warranties (except for breaches of Section 2.31 of this Agreement) exceed
the value of the purchase price received by the Sellers hereunder (including any
additional purchase consideration paid pursuant to Section 4.10). No
indemnification shall be required to be made by Sellers under this Article VI
unless the dollar amount of the claims made against any or all of the Sellers in
the aggregate exceeds $25,000, in which case indemnification shall be made by
Sellers for all amounts.

 

(d) In no event shall the aggregate liability of AmeriPath under this Article VI
with respect to indemnification claims based on breaches of representations and
warranties exceed the value of the purchase price received by the Sellers
hereunder (including any additional purchase consideration paid pursuant to
Section 4.10). No indemnification shall be required to be made by AmeriPath
under this Article VI unless the dollar amount of the claims made against
AmeriPath exceeds $25,000 in the aggregate, in which case indemnification shall
be made by AmeriPath for all amounts.

 

(e) Subsections (c) and (d) above shall not apply to indemnification claims made
under Section 1.2 or this Article VI (i) based on breaches of covenants
hereunder, (ii) by AmeriPath against any Seller with respect to Retained
Liabilities, (iii) by AmeriPath based on breaches of Section 2.31 of this
Agreement, (iv) by AmeriPath under Sections 6.2(c) hereof, (v) by Seller against
AmeriPath with respect to Assumed Liabilities or Post-Closing Date Liabilities
or (vi) based on the fraudulent actions of any party hereto.

 

30



--------------------------------------------------------------------------------

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

7.1 Amendment and Modification. Subject to applicable law, this Agreement may be
amended, modified and supplemented only by a written agreement signed by the
parties.

 

7.2 Entire Agreement. This Agreement, including the schedules and exhibits
hereto and the documents, annexes, attachments, certificates and instruments
referred to herein and therein, embodies the entire agreement and understanding
of the parties hereto in respect of the agreements and transactions contemplated
by this Agreement and supersedes all prior agreements, representations,
warranties, promises, covenants, arrangements, communications and
understandings, oral or written, express or implied, between the parties with
respect to such transactions. There are no agreements, representations,
warranties, promises, covenants, arrangements or understandings between the
parties with respect to such transactions, other than those expressly set forth
or referred to herein.

 

7.3 Certain Definitions; Interpretation.

 

“Affiliate” means, with regard to any Person, (a) any Person, directly or
indirectly, controlled by, under common control of, or controlling such Person,
(b) any Person, directly or indirectly, in which such Person holds, of record or
beneficially, five percent or more of the equity or voting securities, (c) any
Person that holds, of record or beneficially, five percent or more of the equity
or voting securities of such Person, (d) any Person that, through Contract,
relationship or otherwise, exerts a substantial influence on the management of
such Person’s affairs, (e) any Person that, through Contract, relationship or
otherwise, is influenced substantially in the management of their affairs by
such Person, or (f) any director, officer, partner or individual holding a
similar position in respect of such Person. After the Closing Date, for purposes
of this Agreement only, the Practice shall be deemed to be an Affiliate of
AmeriPath.

 

“Authority” means any governmental, regulatory or administrative body, agency,
arbitrator or authority, any court or judicial authority, any public, private or
industry regulatory agency, arbitrator authority, whether international,
national, federal, state or local.

 

“Claim” means any action, claim, obligation, liability, expense, lawsuit,
demand, suit, inquiry, hearing, investigation, notice of a violation,
litigation, proceeding, arbitration, or other dispute, whether civil, criminal,
administrative or otherwise, whether pursuant to contractual obligations or
otherwise.

 

“Contract” means any agreement, contract, commitment, instrument or other
binding arrangement or understanding, whether written or oral.

 

“Environmental Law” means any Regulation, Order, settlement agreement or
governmental requirement, which relates to or otherwise imposes liability or
standards of conduct concerning mining or reclamation of mined land, discharges,
emissions, releases

 

31



--------------------------------------------------------------------------------

or threatened releases of noises, odors or any pollutants, contaminants or
hazardous or toxic wastes, substances or materials, whether as matter or energy,
into ambient air, water, or land, or otherwise relating to the manufacture,
processing, generation, distribution, use, treatment, storage, disposal,
cleanup, transport or handling of pollutants, contaminants, or hazardous wastes,
substances or materials, including (but not limited to) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Toxic Substances Control
Act of 1976, as amended, the Federal Water Pollution Control Act Amendments of
1972, the Clean Water Act of 1977, as amended, any so-called “Superlien” law,
and any other similar Federal, state or local statutes.

 

“Environmental Permit” shall mean Permits, certificates, approvals, licenses and
other authorizations relating to or required by Environmental Law and necessary
or desirable for the business of the Practice.

 

“GAAP” shall mean U.S. Generally Accepted Accounting Principles.

 

“Health Care Laws” means any federal, state, or local Regulation or Order, of
any Authority, which relates to or otherwise imposes liability or standards of
conduct concerning the licensure, certification, qualification, or operation of
a clinical or pathology laboratory, medical practice or other aspect of a
Person’s business subject to such Health Care Laws, including but not limited to
laws governing Medicare and Medicaid laboratories, laws regarding the
professional standards of health care professionals; laws governing patient
confidentiality and privacy; laws governing the corporate practice of medicine;
laws governing laboratories; laws relating to kickbacks, self-referrals and
access to health care, as well as the Employee Health Care Access Act; 21 U.S.C.
‘301-392, the Federal Food Drug and Cosmetic Act; 21 U.S.C. 821 et seq., the
Federal Drug Abuse Act; Sections 1128, 1128A and 1128B of the Social Security
Act; The Clinical Laboratory Improvement Amendments of 1988; 42 U.S.C. 1320a-7b,
42 C.F.R. Part 1001, 42 CFR Chapter IV, Subchapter C; Sections 1876 or 1903 of
the Social Security Act; 45 CFR, Part 74; 45 CFR, Part 92; 42 CFR 455.109
Section 306 of the Clean Air Act; 42 U.S.C. ‘1857(h) et seq., Section 508 of the
Clean Water Act; 33 U.S.C. ‘1368 et seq., Executive Order 11738 and
Environmental Protection Agency regulations; 40 CFR Part 15, Title VI of the
Civil Rights Act of 1964; 42 U.S.C. ‘2000 d et seq., Section 504 of the
Rehabilitation Act of 1933; 29 U.S.C. ‘7940; Title IX of the Education
Amendments of 1972, 20 U.S.C. ‘1681 et seq., the Age Discrimination Act of 1975;
42 U.S.C. ‘6101 et seq., Section 654 of OBRA ‘81; 42 U.S.C. ‘9849 and the
Americans with Disabilities Act of 1990; P.L. 101-336, OBRAs 1986 through 1993,
as amended, the Health Insurance Portability and Accountability Act, as amended,
and any other similar Federal, state or local Regulations.

 

“Lien” means any security interest, lien, mortgage, pledge, hypothecation,
encumbrance, Claim, easement, title defect or imperfection, restriction or
interest of another Person of any kind or nature.

 

32



--------------------------------------------------------------------------------

“Material Adverse Change” means any development or change that has had or is
reasonably likely to have a Material Adverse Effect.

 

“Material Adverse Effect” means any circumstances, state of facts or matters
which has, or might reasonably be expected to have, a material adverse effect in
respect of AmeriPath’s or the Practice’s (as the case may be) business,
operations, properties, assets, condition (financial or otherwise), results,
plans, strategies or prospects.

 

“Order” means any decree, consent decree, judgment, award, order, injunction,
rule, consent of or by an Authority.

 

“Person” means any corporation, partnership, joint venture, company, syndicate,
organization, association, trust, entity, Authority or natural person.

 

“Proprietary Rights” means any patent, patent application, copyright, trademark,
trade name, service mark, domain name, service name, trade secret, know-how,
confidential information or other intellectual property or proprietary rights.

 

“Regulation” means any law, statute, rule, regulation, ordinance, requirement,
announcement or other binding action of or by an Authority.

 

“Subsidiary” means any Person that AmeriPath or the Practice, as the case may
be, owns, directly or indirectly, 50% or more of the outstanding stock or other
equity interests.

 

“Tax” or “Taxes” mean any federal, state, county, local, foreign or other tax,
charge, imposition or other levy (including interest or penalties thereon)
including without limitation, income taxes, estimated taxes, excise taxes, sales
taxes, use taxes, gross receipts taxes, franchise taxes, taxes on earnings and
profits, employment and payroll related taxes, property taxes, real property
transfer taxes, Federal Insurance Contributions Act taxes, any taxes related to
unclaimed property, taxes on value added and import duties, whether or not
measured in whole or in part by net income, imposed by the United States or any
political subdivision thereof or by any jurisdiction other than the United
States or any political subdivision thereof.

 

“Tax Return” means any and all returns, reports, filings, claims for refunds,
declarations and statements relating to Taxes that are required to be filed,
recorded, or deposited with any regulatory or Taxing authority, including any
attachment thereto or amendment thereof.

 

33



--------------------------------------------------------------------------------

7.4 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand or mailed, first class certified mail with postage
paid or by overnight receipted courier service:

 

  (a) If to AmeriPath, to:

 

AmeriPath, Inc.

7289 Garden Road, Suite 200

Riviera Beach, Florida 33404

Attn: President

 

with a copy to:

 

Baker & McKenzie

Mellon Financial Center

1111 Brickell Avenue, Suite 1700

Miami, Florida 33131

Attn: Roy J. Larson

 

or to such other person or address as AmeriPath shall furnish by notice to the
Sellers in writing.

 

  (b) If to the Sellers, to:

 

Michael Morgan, M.D.

c/o Saint Luke’s Hospital

4401 Wornall Road

Kansas City, Missouri 64111

 

with a copy to:

 

Shughart Thomson & Kilroy

Twelve Wyandotte Plaza

120 West 12th Street

Kansas City, Missouri 64105

Attn: Randal L. Schultz, Esq.

 

7.5 Exhibits and Schedules. The Exhibits and Schedules referred to in this
Agreement are attached hereto and incorporated herein by this reference.
Disclosure of a specific item in any one Schedule shall be deemed restricted
only to the Section of this Agreement to which such disclosure relates, except
where, and to the extent that, there is an explicit cross-reference in such
Schedule to another Schedule.

 

7.6 Waiver of Compliance; Consents. Any failure of any party hereto to comply
with any obligation, covenant, agreement or condition herein may be waived in
writing by the other parties hereto, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any party hereto, such consent shall be given in writing.

 

34



--------------------------------------------------------------------------------

7.7 Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties, except
that AmeriPath may assign its rights, interests and obligations hereunder to any
Subsidiary (provided that AmeriPath shall not be relieved of any obligations
hereunder) and may grant Liens or security interests in respect of its rights
and interests hereunder, without the prior approval of the Sellers or the
Practice.

 

7.8 Governing Law. The Agreement shall be governed by the internal laws of the
State of Missouri as to all matters, including but not limited to matters of
validity, construction, effect and performance, without regard to the conflicts
of law principles thereof.

 

7.9 Consent to Jurisdiction; Service of Process. Each party hereby irrevocably
submits to the jurisdiction of the state or federal courts located in Kansas
City, Missouri in connection with any suit, action or other proceeding arising
out of or relating to this Agreement and the transactions contemplated hereby,
and hereby agrees not to assert, by way of motion, as a defense, or otherwise in
any such suit, action or proceeding that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced by such courts.

 

7.10 Injunctive Relief. The parties hereto agree that in the event of a breach
of any provision of this Agreement, the aggrieved party or parties may be
without an adequate remedy at law. The parties therefore agree that in the event
of a breach of any provision of this Agreement, the aggrieved party or parties
may elect to institute and prosecute proceedings in any court of competent
jurisdiction to enforce specific performance or to enjoin the continuing breach
of such provision, as well as to obtain damages for breach of this Agreement. By
seeking or obtaining any such relief, the aggrieved party shall not be precluded
from seeking or obtaining any other relief to which it may be entitled.

 

7.11 Headings. The article, section and other headings contained in this
Agreement are for reference purposes only and do not affect in any way the
meaning or interpretation of this Agreement (or any provision hereof).

 

7.12 Pronouns and Plurals. Whenever the context may require, any pronoun used in
this Agreement shall include the corresponding masculine, feminine, or neuter
forms, and the singular forms of nouns, pronouns, and verbs include the plural
and vice versa.

 

7.13 Construction. The parties acknowledge that each party has reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

 

7.14 Dealings in Good Faith; Best Efforts. Each party hereto agrees to act in
good faith with respect to the other party in exercising its rights and
discharging its obligations under this Agreement. Each party further agrees to
use its best efforts to ensure that the purposes of this

 

35



--------------------------------------------------------------------------------

Agreement are realized and to take all further steps as are reasonably necessary
to implement the provisions of this Agreement. Each party agrees to execute,
deliver and file any document or instrument necessary or advisable to realize
the purposes of this Agreement.

 

7.15 Binding Effect. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the signatories to this Agreement
and each of their respective successors and permitted assigns.

 

7.16 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto, upon any breach or default of any other
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party hereto of any breach or default under this Agreement, or any waiver on the
part of any party of any provisions or conditions of this Agreement must be made
in writing and shall be effective only to the extent specifically set forth in
such writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.

 

7.17 Severability. Unless otherwise provided herein, if any provision of this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

7.18 Expenses. All fees, costs and expenses (including, without limitation,
legal, auditing, broker, consulting and accounting fees, costs and expenses)
incurred in connection with considering, pursuing, negotiating, documenting or
consummating this Agreement and the transactions contemplated hereby shall be
borne and paid solely by the party incurring such fees, costs and expenses,
except as otherwise expressly provided herein. The Sellers agree that any and
all such expenses on behalf of the Practice or the Sellers shall not be paid or
incurred by the Practice and shall be at the sole cost and expense of the
Sellers.

 

7.19 Attorneys’ Fees. If any party to this Agreement seeks to enforce the terms
and provisions of this Agreement, then the prevailing party in such action shall
be entitled to recover from the losing party all costs in connection with such
action, including without limitation reasonable attorneys’ fees, expenses and
costs incurred with respect to trials, appeals and collection.

 

7.20 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. An executed counterpart of this
Agreement successfully transmitted by fax shall have the same force and effect
as an originally executed counterpart upon receipt.

 

36



--------------------------------------------------------------------------------

ARTICLE VIII

 

CLOSING CONDITIONS; TERMINATION

 

8.1 Conditions to Obligations of AmeriPath. Each and every obligation of
AmeriPath to close the transactions contemplated under this Agreement shall be
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions, unless waived in writing by AmeriPath:

 

(a) Representations and Warranties; Covenants and Agreements. The
representations and warranties of Sellers and Company contained in Article II
and elsewhere in this Agreement and all information contained in any exhibit,
certificate, schedule or attachment hereto or in any writing delivered by, or on
behalf of, Seller or Practice to AmeriPath, shall be true and correct in all
material respects when made and shall be true and correct in all material
respects on the Closing Date as though then made, except as expressly provided
herein. Sellers and Practice shall have performed and complied in all material
respects with all agreements, covenants and conditions and shall have made all
deliveries required by this Agreement to be performed, delivered and complied
with by them prior to the Closing Date. The Sellers and Practice shall have
executed and delivered to AmeriPath a certificate, dated the Closing Date,
certifying to the foregoing.

 

(b) No Injunction. No preliminary or permanent injunction or other Order, decree
or ruling issued by any Authority, or any Regulation promulgated or enacted by
any Authority shall be in effect, which would prevent the consummation of the
transactions contemplated hereby.

 

(c) Third Party Consents. AmeriPath, Sellers and Practice shall have obtained
all consents, approvals, waivers or other authorizations with respect to the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, such that the Contracts and leases listed
in Schedule 2.13 hereto shall remain in effect (without default, acceleration,
termination, assignment, right of termination or assignment, payment, increase
in rates or compensation payable, penalty, interest or other adverse effect)
from and after the Closing Date as such contracts and leases operated and were
in effect before the Closing Date.

 

(d) Regulatory Approvals. All appropriate licenses, consents, certificates,
permits and other approvals required by applicable governmental and regulatory
agencies and authorities shall have been obtained for all entities affected by
the transactions contemplated therein.

 

(e) No Material Adverse Change. There shall have been no Material Adverse Change
since the date of this Agreement. AmeriPath shall have received a certificate
(which shall be addressed to AmeriPath), dated the Closing Date, of the Sellers
and Practice, certifying to the foregoing.

 

37



--------------------------------------------------------------------------------

(f) Due Diligence. AmeriPath shall have completed its due diligence review and
such review is satisfactory to AmeriPath, in its reasonable discretion.

 

(g) Additional Deliveries. Sellers shall have delivered or caused the delivery
of the items set forth in Section 5.2(a).

 

8.2 Conditions to Obligations of Seller. Each and every obligation of the
Sellers to close the transaction contemplated under this Agreement shall be
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions unless waived in writing by Seller:

 

(a) Representations and Warranties; Performance. The representations and
warranties of AmeriPath contained in Article III and elsewhere in this Agreement
and all information contained in any exhibit, schedule or attachment hereto
delivered by AmeriPath to the Seller, shall be true and correct in all material
respects when made and shall be true and correct in all material respects on the
Closing Date as though then made, except as expressly provided herein. AmeriPath
shall have performed and complied in all material respects with all agreements,
covenants and conditions required by this Agreement to be performed and complied
with by them prior to the Closing Date. An authorized officer of AmeriPath shall
have delivered to the Seller a certificate, dated the Closing Date, certifying
to the foregoing.

 

(b) No Injunction. No preliminary or permanent injunction or other Order, decree
or ruling issued by any Authority, or any Regulation promulgated or enacted by
any Authority shall be in effect, which would prevent the consummation of the
transactions contemplated hereby.

 

(c) Additional Deliveries. AmeriPath shall have delivered or cause the delivery
of the items set forth in Section 5.2(b).

 

8.3 Termination. This Agreement may be terminated and the transactions herein
contemplated may be abandoned:

 

(a) by mutual consent of AmeriPath and Sellers.

 

(b) by the AmeriPath or the Sellers and Company if this Agreement is not
consummated on or before November 4, 2004; provided, however, that if any party
has breached its respective obligations under this Agreement or failed to
satisfy a condition applicable to it on or before such date, such party may not
terminate this Agreement pursuant to this Section 8.3, and each other party to
this Agreement shall at its option enforce its rights against such breaching or
defaulting party and seek any remedies against such party, in either case as
provided hereunder and by applicable law.

 

(c) by AmeriPath or the Seller if this agreement is not consummated on or before
November 30, 2004; provided, however, that such termination shall not prohibit
any party from seeking damages arising from a breach arising hereunder or from
seeking injunctive or other equitable relief with respect to a breach of Section
4.5 or section 4.6 of this Agreement.

 

* * *

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
the date set forth above.

 

AMERIPATH: AMERIPATH, INC., By:   /s/    DAVID REDMOND        

Name:

  David Redmond

Title:

  Executive Vice President and Chief Financial Officer

 

SELLERS: /s/    KENNETH R. WATSON         Kenneth R. Watson, D.O. /s/    R.
SCOTT STROBACH         R. Scott Strobach, M.D. /s/    MICHAEL C. MORGAN        
Michael C. Morgan, M.D. /s/    JOHN R. DOBSON, III         John R. Dobson, III,
M.D.

 

R. SCOTT STROBACH REVOCABLE LIVING TRUST dated August 19, 1992 By:   /s/    R.
SCOTT STROBACH             R. Scott Strobach, Co-Trustee By:   /s/    ROBIN
MURRAY STROBACH             Robin Murray Strobach, Co-Trustee

 

PRACTICE:

ST. LUKE’S PATHOLOGY ASSOCIATES, INC.

By:   /s/    R. SCOTT STROBACH        

Name:

  R. Scott Strobach

Title:

  President

 

39